Case 2:18-cv-03911-DSF-PLA Document 49-7 Filed 04/12/19 Page 1 of 6 Page ID #:716




                                EXHIBIT E




                                                                    Exhibit E -000001
         Case 2:18-cv-03911-DSF-PLA Document 49-7 Filed 04/12/19 Page 2 of 6 Page ID #:717




              1   LEON GLADSTONE (SBN 70967)
                  lgladstone@,gladstoneweisberg.com
              2   ANTHON? DIPIETRA (SBN 235994)
                  adipietra@gladstoneweisberg.com
              3   GLADSTONE WEISBERG, ALC
              4   300 Corporate Pointe, Suite 400
                  Culver City, CA 90230
              5   Tel: (310) 821-9000 • Fax: (310) 943-2764
              6   Attorneys for Plaintiff Garry Kief

              7
              8                 SUPERIOR COURT OF THE STATE OF CALIFORNIA
              9                          FOR THE CO{JNTY OF LOS ANGELES
             10
             II   GARRY KIEF, an individual,               )   CASE NO. BC716123
                                                           )
u...:l       12                        Plaintiffs,         )   Judge: Hon. Samantha Jessner
<t:                                                        )   Dept.: 31
r:5          13   vs.                                      )
c:.:
l,l-l                                                      )
a:)
[/)          14   STILETTO TELEVISION, INC., A             )   DECLARATION OF GARRY KIEF IN
tii
~                 California Corporation, MARK C. GROVE,   )   SUPPORT OF MOTION FOR: (1) AN
l,l-l        15   an individual, TROY P. QUEEN, an         )   ORDER COMPELLING
z0
[---<             individual, and DOES 1-25, inclusive,    )   INVOLUNTARY DISSOLUTION
Cf]
Cl
             16                                            )   UNDER CORPORA TIO NS CODE
<
....:I                                 Defendants.         )   § 1800, et seq.; (2) REMOVAL OF
0            17                                            )   DIRECTORS UNDER
                                                           )   CORPORA TIO NS CODE §§ 304 AND
             18                                                1806; (3) APPOINTMENT OF A
                                                               BOARD TO WIND UP AFFAIRS; AND
             19                                                (4) INJUNCTIVE RELIEF
             20                                                Date Action Filed: 8/1/2018
             21                                                RES ID: 180810339231
             22                                                DATE: September 11, 2018
                                                               TIME: 8:30 a.m.
             23                                                DEPT: 31
             24
             25
             26
             27
             28
                  60273                                  1
                    DECLARATION OF GARRY KIEF IN SUPPORT OF MOTION FOR AN ORDER OF DISSOLUTION
                                      UNDER CORPORATIONS CODE§ 1800, et. seq.
                                                                                    Exhibit E -000002
          Case 2:18-cv-03911-DSF-PLA Document 49-7 Filed 04/12/19 Page 3 of 6 Page ID #:718




               1                                   DECLARATION OF GARRY KIEF

               2           I, Garry Kief, hereby declare as follows:

               3           1.      I am the Plaintiff in this matter. I have personal, first-hand knowledge of the

               4 facts set forth below, and if called to testify, I could and would competently testify as to
               5 the truth of the following matters.
               6           2.      I submit this declaration in support of Plaintiff's Motion for: (1) an Order

               7 Compelling Dissolution Under Corporations Code § 1800, et. seq.; (2) Removal of Directors
               8 Under Corporations Code §§ 304 and 1806; (3) Appointment of a Board to Wind Up Affairs; and
               9   (4) Injunctive Relief .

              10           3.      Defendant Stiletto Television, Inc. ("STV") is a California corporation that I

              ll   formed in 2004 with Defendants Mark Grove ("Grove") and Troy Queen ("Queen"). The

u....:i       12   purpose for the formation of STV was to engage in business in the entertainment industry by,
<!'.
r.5           13 among other things, producing television shows for distribution on television cable networks.
i::,::

                                   When STV was formed, Grove, Queen and I each received 1/3 of the shares in
"1.l
a:i
"'
              14           4.
til
~
"1.l          15 STV, and each of us was appointed to serve as a director on STV' s board of directors, which was
~
f-;
Cl)
              16   comprised of three directors.
~
-<
0             17           5.      As of this date, Grove, Queen and I continue to own 1/3 of the shares in STV and

              18 no additional shares have been issued to any other individual.
              19           6.      In September 2014, Grove and Queen called a special meeting of STV's Board of

              20 Directors. At that time, Queen was STV's president, and Grove was STV's secretary and
              21 treasurer.
              22           7.      Prior to the meeting, Grove and Queen had apparently drafted a series of

              23 resolutions to be adopted at the meeting as they arrived with drafts of several resolutions that had
              24 already been prepared without my knowledge . The resolutions provided, among other things ,
              25 that STV would move all funds to new bank accounts to which I would have no access and for
              26 which the signatories would be Grove and Queen; that, effective October 1, 2014, Grove and
              27 Queen each be paid an annual salary of $390,000; and that Grove would be paid an additional
              28 $1.2 million in so-called "deferred compensation" for the years 2005 through 2012 (based on
                   60273                                               2
                     DECLARATION OF GARRY KIEF IN SUPPORT OF MOTION FOR AN ORDER OF DISSOLUTION
                                       UNDER CORPORATIONS CODE§ 1800, et. seq.
                                                                                                  Exhibit E -000003
Case 2:18-cv-03911-DSF-PLA Document 49-7 Filed 04/12/19 Page 4 of 6 Page ID #:719




                     f(n lM ~m 200S•20DIMd 11.....,,....,vv
                                                       per .,e#   r the
                        ~ f d6mtiM.       \\




                                                                          Exhibit E -000004
         Case 2:18-cv-03911-DSF-PLA Document 49-7 Filed 04/12/19 Page 5 of 6 Page ID #:720




                              AFFIDAVIT AND DECLARATION OF PROOF OF SERVICE
              1
              2         I am over the age of eighteen years and not a party to the within action. I am
              3   employed by Gladstone Weisberg, ALC, whose busmess address is: 300 Corporate
                  Pomte, Suite 400, Culver City, California 90230 ("the firm").
              4           On August 13, 2018, I served the within document(s) described as:
                  DECLARATION OF GARRY KIEF IN SUPPORT OF MOTION FOR: (1) AN
              5
                  ORDER COMPELLING INVOLUNTARY DISSOLUTION UNDER
                  CORPORA TIO NS CODE § 1800, et seq.; (2) REMOVAL OF DIRECTORS UNDER
              6   CORPORA TIO NS CODE §§ 304 AND 1806; (3) APPOINTMENT OF A BOARD TO
                  WIND UP AFFAIRS; AND (4) INJUNCTIVE RELIEF on the interested parties in
              7
                  this action:
              8   ~       by placing ID the original ~ true copy(ies) thereof enclosed in sealed
                          ~elope(s)
              9               addressed as follows: DI addressed as stated on the attached mailing list.
                          ll25Jl
             10           SEE ATTACHED MAILING LIST.
             11   ~       BY MAIL (C.C.P. & 1013(a))-I deposited such envelope(s) for processing in the
                          mail room in our offices. I am "reaaily familiar" with the firm's practice of
u...-l       12           collection and processing correspondence for mailing. It is deposited with the U.S.
                          Postal Service on that same day with postage thereon fully prepaid at Los Angeles,
--<          13           California, in the ordinary course of ousiness. I am aware tliat on motion of a party
r.5
~
(...)
                          served, service is presumed invalid if postal cancellation date or postage meter
co
{/)          14           date is more than one day after the date of deposit for mailing in affidavit.
i:i3
~z           15   ~       (State) I declare under penalty of perjury under the laws of the State of California
0                         that the foregoing is true and correct.
;;j          16
Cl
<
,...J
c.?          17
                  ID      (Federal) I declare that I am employed in the office of a member of the bar of this
                          Court at whose direction the service was made.
             18           Executed on August 13, 2018, at Culver City, California.
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
                  60273                                         4
                    DECLARATION OF GARRY KIEF IN SUPPORT OF MOTION FOR AN ORDER OF DISSOLUTION
                                      UNDER CORPORATIONS CODE§ 1800, et. seq.
                                                                                            Exhibit E -000005
         Case 2:18-cv-03911-DSF-PLA Document 49-7 Filed 04/12/19 Page 6 of 6 Page ID #:721




              1                                 MAILING LIST
                            GARRY KIEF, et al. v. MARK C. GROVE, et al. - BC591642
              2
              3
                  John M. Pierce                           Attorneys for Defendants
              4    Carolynn K. Beck
                  Maxim Price                              MARK C. GROVE and TROY P. QUEEN
              5   Pierce Bainbridge Beck Price & Hecht LLP
                  600 Wilshire Boulevard, Suite 500                      And
              6   Los Angeles, CA  9001 7
                  Tel (213) 262-9333                       STILETTO TELEVISION, INC.
              7   john@piercebainbridge.com
                  carolx_nn@piercebainbridge.com
              8   max@piercebainbridge.com
              9
                 John M. Pierce                           Agent for Service of Process for Defendant
             10  Pierce Bainbridge Beck Price & Hecht LLP
                 600 Wilshire Boulevard, Suite 500        STILETTO TELEVISION, INC.
             I I Los Angeles, CA 90017
                 Tel (213) 262-9333
u            12 john@piercebainbridge.com
.-:l
<i::
r5           13
,:>:::
p:)
i:o
Vl           14
G3
~
~            15
z0
r'
Vl
Q
             16
<
-l
0            17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
                  60273                                  5
                    DECLARATION OF GARRY KIEF IN SUPPORT OF MOTION FOR AN ORDER OF DISSOLUTION
                                      UNDER CORPORATIONS CODE§ 1800, et. seq.
                                                                                   Exhibit E -000006
